IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-30102
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MILTON AMOS BROWN,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. CR-94-224-I-5
                         - - - - - - - - - -
                          (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Brown argues that the district court should have dismissed

the indictment charging him with felony escape in light of his

defense to the escape charge.   Brown moved to dismiss the

indictment on the basis that he had completed his sentence when

he resorted to self-help to end his confinement.

     The validity of the conviction or sentence under which an

escapee is confined is not an element of the offense of felony


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-30102
                                  -2-

escape.   See United States v. Smith, 534 F.2d 74, 75 (5th Cir.

1976) (rejecting challenge that conviction for escape was invalid

because original sentence was illegal), cert. denied, 429 U.S.
1100 (1977); see also United States v. Cluck, 542 F.2d 728, 732

(8th Cir.) (an individual in federal custody cannot test the

underlying propriety of his confinement by escaping from it),

cert. denied, 429 U.S. 986 (1976).     Brown's contention that the

indictment should be dismissed because his confinement was

unlawful is without merit.

     Brown also argues that the district court erred in adding

three criminal history points for a previous 1983 conviction

because the actual sentence served for that conviction was less

than one year and one month and was later amended to reflect that

fact.   However, Brown's sentence of imprisonment for the firearms

offense was 15 months of imprisonment, regardless of the actual

time served.     The district court did not err in adding three

criminal history points for this offense.     See U.S.S.G.

§ 4A1.1(a) and comment. n.1.

     Brown asserts that the district court incorrectly gave him

an additional criminal history point for the instant offense as

having been committed less than two years after release from

imprisonment on a sentence.     However, even if the district court

did err in imposing this additional point, any error would be

harmless because Brown would have still been in the same criminal

history category.     See Williams v. United States, 503 U.S. 193,

202-03 (1992).

     AFFIRMED.